DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's argument filed on 01/08/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of hydrogenated castor oil dimer dilinoleate as specific polyester, Cetyl hydroxyethylcellulose as specific nonionic cellulose derivative, C-beta-Dxylopyranoside-2-hydroxypropane as specific active agent. 
Claims 1-2, 4-24 and 27-29 are pending, claims 1-2, 4-18, 22-23 and 27-29 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:


Claims 1-2, 4-18, 22-23 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1-2, 4-18, 22-23 and 27-29   introduces new matter as the claim recites the limitation: "less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion” There is no support in the specification for this limitation. The limitation of: "less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses “less than 3% by weight of an emulsifying surfactant” but does not describe the instantly claimed limitation.  There is no guidance in the specification to select “less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion” and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-18, 22-23 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 29, the limitation of “less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion” is unclear. In the absence of clear definition in the original specification, the claim is interpreted in plain and ordinary meaning. Thus, emulsifying surfactant is interpreted as any surfactant that functions as emulsifier, and any surfactant would be regarded as emulsifying surfactant in the absence of evidence to the contrary since there is no criterial in the specification to tell which type of surfactant is not emulsifying surfactant. One artisan in the art does not know what it means “less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion”, is it referring to creation of new or different emulsion system that is not even claimed which requires less than 3% by weight of emulsifying surfactant? Or is it referring to adding other type of emulsifying surfactant which is different from one that is utilized in making emulsion composition with polyesters and nonionic cellulose derivatives? Or something else…, it is extremely confusing as to how to interpret the claim, and the scope of claim is unclear, this is indefinite.

Response to argument:
Applicants argue that it is clear from the specification that the present invention is concerned with the compositions containing less than 3% by weight of an emulsifying surfactant. Please see page 2, lines 28, 36 and 37; page 3, lines 22-25 and 35-37; page 21, lines 34-36 and the Abstract of the specification as originally filed. Further it is apparent from the specification that reference to an emulsifying surfactant is to an ingredient being added that is in addition to or exogenous to the disclosed components utilized in making the emulsion compositions of the present invention with the polyesters and nonionic cellulose derivatives. For instance, please see page 22, lines 1-4 of the specification as originally filed that states the following: "When an emulsifying surfactant is added, it may be chosen, alone or as a mixture, from the hydrophilic and lipophilic emulsifying surfactants commonly used in cosmetics. The nature of the surfactant(s) will be chosen according to the sense of the emulsion: direct (O/W) or inverse (W/O)." Therefore, for consistency, persons of ordinary skill in the art would have understood, such as from the disclosure at page 22, lines 1-4, that the feature of less than 3% by weight of an emulsifying surfactant referred to a component added to the composition that would be deemed an emulsifying surfactant that is different from or exogenous to the disclosed components utilized in making the emulsion compositions of the present invention with the polyesters and nonionic cellulose derivatives. Please note that the function of the description requirement is to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed. However, it is a well-established principle that how the specification accomplishes this is not material. For example, please see In re Wertheim, 541 F. 2d 262, 191 USPQ 90 In re Smith, 481 F.2d 910, 178 USPQ 620 (CCPA, 1973). It is well established the subject matter of the claim need not be described literally (i.e.,using the same terms or in haec verba) in order for the disclosure to satisfy the written description requirement. That is ipsis verbis disclosure is not required to satisfy the written disclosure requirement. It is only necessary that the disclosure reasonable conveys to persons skilled in the art that the inventors had possession of the subject matter in question, which in this case is clear from the disclosure. Along these lines, the Examiner's attention is kindly directed to MPEP 2163.02 and In re Wertheim, supra. Also see Ex parte Gleave et al. Appeal No. 2005-2447; application 09/619,908 (U.S.P.T.O. Board of Patent Appeals and Interferences, January 31, 2006) (Informative) ( copy enclosed); In re Kaslow, 707 F .2d 1366; 217 USPQ 1089 (Fed. Cir. 1983); In re Wilder, 736 F.2d 1516, 222 USPQ 369 (Fed. Cir. 1984), In re Edwards et al, 196 USPQ 465, 469 (C.C.P.A. 1978), and Fujikawa v. Wattanasin 93 F.3d 1559; 39 USPQ 1895 (Fed. Cir. 1996) Rather, as mentioned above the written description requirement is satisfied if the disclosure conveys to those skilled in the art that the inventor was in possession of the claimed invention at the time of the invention. In addition, "[t]he burden of showing that the claimed invention is not described in the application rests on the PTO in the first instance, and it is up to the PTO to give reasons why a description not in ipsis verbis is insufficient." Please see In re Edwards, Rice, and Soulen, 196 USPQ 465, 469 (C.C.P.A. 1978) and Ex Parte Gleave, supra.
In response to this argument: This is not persuasive. As discussed in the above 112 written description, the amendment introduces new matter as the claim recites the limitation: "less than 3% by weight of an emulsifying surfactant that is exogenous to said nd rejection. There is no guidance in the specification to select “less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion” and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.

Applicants argue that In particular, as pointed out above, it is apparent from the specification that reference to an emulsifying surfactant is to an ingredient added that is different from or exogenous to the disclosed components utilized in making the emulsion compositions of the present invention with the polyesters and nonionic cellulose derivatives. For instance, as mentioned above, please see page 22, lines 1-4 of the specification as originally filed. Persons of ordinary skill in the art understand the metes and bounds of the invention in the absence of undue experimentation. Persons of ordinary skill in the art would certainly be well aware of the hydrophilic and lipophilic emulsifying surfactants used in cosmetics. Moreover, since the claim phrase in question is a limiting parameter with respect to such emulsifying surfactant, the claims provide clear guidelines or pathway to persons skilled in the art how to avoid the language of the claims. In other words, the phrase referred to in the Office Action is the opposite of 
In response to this argument: this is not persuasive. Applicants simply misinterpret the 112 2nd rejection, that clearly pointed out “the limitation of less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion” is indefinite, while In the absence of clear definition in the original specification, the claim is interpreted in plain and ordinary meaning. Thus, emulsifying surfactant is interpreted as any surfactant that functions as emulsifier, and any surfactant would be regarded as emulsifying surfactant in the absence of evidence to the contrary since there is no criterial in the specification to tell which type of surfactant is not emulsifying surfactant. One artisan in the art does not know what it means “less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion”, is it referring to creation of new or different emulsion system that is not even claimed which requires less than 3% by weight of emulsifying surfactant? Or is it referring to adding other type of emulsifying surfactant which is different from one that is utilized in making emulsion composition with polyesters and nonionic cellulose derivatives? Or something else…, it is extremely confusing as to how to interpret the claim, and the scope of claim is unclear, this is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-18, 22-23 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mundt et al. (EP1752135) in view of Bonda et al. (US5788954), Lucet-Levannier et al. (US20100086502) and SAAPedia (“Hydrogenated Castor Oil Dimer Dilinoleate”, 2012, retrieved from http://www.saapedia.org/en/saa/?type=detail&id=2830; cited preciously).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Mundt et al. teaches a cosmetic composition comprising hydrogenated castor oil Dimerdilinoleate at an amount of 0.1 to 20% by weight of total composition (claims 1 and 4) and titanium dioxide (claim 7) in the form of emulsion (claims 10). The addition of hydrogenated castor oil Dimerdilinoleat (CAS 646054-62-8) in cosmetic sunscreen of sun protection factor (SPF) is surprisingly increased ([0013]). One of more thickening agents such as xanthan gum and hydroxypropylmethylcellulose is also included ([0033]). In working example of O/W emulsion, it appears that examples 20, 22-24 and 26 requires emulsifiers (PEG-40 Castor Oil / Sodium Cetearyl sulfate / Cetearyl Alcohol) less than 3% ([0041]) other than hydrogenated castor oil Dimerdilinoleat. 
	Bonda et al. teaches sunscreen composition (abstract) comprises cetyl hydroxyethylcellulose as thickener and stabilizer at amount of 0.01 to 2% by weight  (example 1, column 9-10; claim 33) and moisturizer from 0.1% to about 10% by weight (claim 26). The composition is emulsion in one embodiment (column 8, line 43).
	Levannier et al. teaches cosmetic sunscreen composition (abstract) comprises moisturizers C-beta-D-xylopyranoide-2-hydroxypropane (page 13, [0246]). The cosmetic sunscreen composition is emulsion in one embodiment (claims 1, 13).
	SAAPedia  teaches hydrogenated castor oil Dimerdilinoleat is nonionic surfactant.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Mundt et al.  is that Mundt et al.   do not expressly teach cetyl hydroxyethylcellulose and C-beta-D-xylopyranoide-2-hydroxypropane. This deficiency in Mundt et al.  is cured by the teachings of Bonda et al. and Levannier et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include cetyl hydroxyethylcellulose and C-beta-D-xylopyranoide-2-hydroxypropane, as suggested by Bonda et al. and Levannier et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include cetyl hydroxyethylcellulose  as additional thickener together with xanthan gum (or hydroxypropylmethylcellulose)  or substitute cetyl hydroxyethylcellulose for xanthan gum (or hydroxypropylmethylcellulose) as thickener in the sunscreen composition of Mundt et al. because Mundt et al.  teaches one or more thickeners in the sunscreen emulsion and Bonda et al.  teaches cetyl hydroxyethylcellulose is suitable thickener and stabilizer in sunscreen composition. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP 2143 B, it is prima facie obvious for simple substitution of one known element for another to obtain predictable results. Therefore, it  and Bonda et al. are sunscreen composition in the form of emulsion, it is obvious to combine these two compositions into one new composition with  reasonable expectation of success. MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
One of ordinary skill in the art would have been motivated to include C-beta-D-xylopyranoide-2-hydroxypropane in the sunscreen composition of Mundt et al. because C-beta-D-xylopyranoide-2-hydroxypropane is moisturizer and suitable component in sunscreen composition suggested by Levannier et al. MPEP 214.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Since it is advantage to have C-beta-D-xylopyranoide-2-hydroxypropane as moisturizer that would benefits dry skin of some population, it is obvious for one of ordinary skill in the art to include C-beta-D-xylopyranoide-2-hydroxypropane in the sunscreen composition and produce instant ,  Bonda et al. and Levannier et al. are sunscreen composition in the form of emulsion, it is obvious to combine all these three composition into one new composition with  reasonable expectation of success. MPEP 2144.06, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding “less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion” claim 29, as discussed in the above 112 rejections, there is no written description for this limitation and this limitation is unclear and indefinite. In arguendo that there is written description for this limitation and it is definite and “less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion” is interpreted as less than 3% by weight of an emulsifying surfactant other than hydrogenated castor oil Dimerdilinoleate, Mundt et al. teaches less than 3% of surfactant hydrogenated castor oil Dimerdilinoleat. Furthermore, in view of SAAPedia  teaching hydrogenated castor oil Dimerdilinoleat is nonionic surfactant, which functions as emulsifying surfactant in the emulsion, one artisan in the art would have been motivated to reduce the amount of surfactant other than  hydrogenated castor oil Dimerdilinoleate to less than 3% by weight, because it is unnecessary to have 3% or more of surfactant other than hydrogenated castor oil Dimerdilinoleate when hydrogenated castor oil Dimerdilinoleate is present at sufficient amount (0.1% to 20%) 
Regarding claims 13-15, since both claims 13-14 read on the elected species cetyl hydroxyethylcellulose; Bonda et al. teaches sunscreen composition comprises cetyl hydroxyethylcellulose at amount of 0.01 to 2% by weight, the limitation is met.
Regarding claim 17-18, Levannier et al. teaches cosmetic sunscreen composition comprises moisturizers C-beta-D-xylopyranoide-2-hydroxypropane but silent about percentage, under guidance from Bonda et al. teaching sunscreen composition comprises moisturizer from 0.1% to about 10% by weight, it is obvious for one artisan in the art to optimize the amount of moisturizers C-beta-D-xylopyranoide-2-hydroxypropane at 0.1% to about 10% by weight and produce instant claimed invention with reasonable expectation of success.
Regarding fatty phase 0.5% to 60% (5% to 40%, 10% to 35%), prior arts teach moisturizers C-beta-D-xylopyranoide-2-hydroxypropane at 0.1% to about 10%, cetyl hydroxyethylcellulose at amount of 0.01 to 2%, hydrogenated castor oil Dimerdilinoleate at an amount of 0.1 to 20%, thus the total of those ingredients are overlapped with 0.5% to 60% (5% to 40%, 10% to 35%).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 

Response to argument:
Applicants argue that with respect to cosmetics and especially concerning
skincare, makeup and photoprotection, it is common practice to use galenical formulations comprising a fatty phase containing solid fatty substances. These galenical forms are usually anhydrous (for example lipsticks) and, on rarer occasions, emulsified. When emulsified, the content of solid fatty substances is quite low ( < 3% ), mainly for reasons of stability of the emulsions and for sensory qualities (provision of a sticky, tacky and greasy effect). The use of pasty fatty substances in emulsions is, however, particularly advantageous. Specifically, they make it possible to provide nutrition, comfort and persistence effects that are advantageous for treating the skin (in particular dry skin) while at the same time affording better sensory pleasure than anhydrous compositions. Specifically, unlike anhydrous products that are greasy, tacky and lack freshness, emulsions containing pasty fatty substances are nutritive and afford much better sensory pleasure. Emulsions containing pasty fatty substances are difficult to stabilize. To achieve this, persons skilled in the art often resort to the use of high contents of emulsifying surfactants. These surfactants are known for their stabilizing efficacy, but often pose problems of discomfort, harmfulness and/or sensory displeasure. Thus, the introduction of pasty fatty substances into an emulsion, in particular the introduction of high contents of pasty fatty substances, very rapidly brings about impairment in the stability of the emulsion, particularly of emulsions with no, or 
 emulsion makes it possible to obtain stable emulsions even without the use of an emulsifying surfactant or with only a small amount of emulsifying surfactant that is exogenous to the emulsion (for example less than 3% ) and affords good sensory pleasure without affecting the antiaging activity of the active agents thus formulated.
Please note that the hydrogenated castor oil dimer dilinoleate is excluded from the meaning of "emulsifying surfactant" in view of the limitation that the emulsifying surfactant "is exogenous to said emulsion".
In response to this argument: This is not persuasive. MPEP 716.02 (b), Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, applicant’s argument are not sufficient to overcome the 103 rejections at least for the following reasons. Firstly, applicant’s failed to compare with closest prior art. Secondly, applicant’s argued evidences are not commensurate in scope with the claims, because independent claim 29 does not require active agent C-beta-D-xylopyranoide-2-hydroxypropane, which is only required in dependent claim 2. Thirdly, there is no written description for “less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion” and this limitation is unclear and indefinite. In arguendo that there is written description for this limitation and it is definite and “less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion” is interpreted as less than 3% by weight of an emulsifying surfactant other than hydrogenated castor oil Dimerdilinoleate, this limitation has been fully addressed in the above 103 rejections. Therefore, the 103 rejection is still proper.

Applicants argue that Mundt is concerned with cosmetic compositions containing UV light protection filters and a hydrogenated castor. Mundt does not render obvious the present invention since Mundt fails to disclose or suggest the nonionic cellulose derivatives comprising one or more hydrophobic substituents containing from 8 to 30 carbon atoms, employed according to the present invention. In contrast to the present invention. Mundt suggests employing hydroxypropylmethylcellulose in the water phase among a large and diverse group of possible auxiliary components. Mundt is not at all concerned with the problems addressed by the present invention as discussed herein above. Accordingly, persons of ordinary skill in the art would not have even looked to 
Mundt. Bonda discloses the following processing at column 9, line 37-40: ''With stirring, disperse and dissolve Xanthan gum in water. Heat to 80°C. Disperse Cetyl hydroxyethylcellulose in hot water Continue stirring with heat for 20 minutes. Remove from heat. Accordingly, it would be counterintuitive for persons of ordinary skill in the art to select the cetyl hydroxyethylcellulose. This is especially so since no added benefit is suggested by Bonda in the cetyl hydroxyethylcellulose as compared to other available thickeners. Lennier relates to cosmetic/sunscreen compositions containing a dibenzoylmethane compound and a dithiolane compound photostabilizer therefor. The emulsions suggested can contain an emulsifier. The examples therein employ 6.5 % of 
In response to this argument: This is not persuasive. In response to applicant's argument that Mundt and Bonda are not concerned with the problems addressed by the applicant’s claimed invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Regarding “it would seem to be counterintuitive to replace the hydroxypropylmethylcellulose with the cetyl hydroxyethylcellulose since it contains the cetyl hydrophobic moiety and the hydroxypropylmethylcellulose in Mundt is to be present in the water phase”, it is argued that this is only in certain embodiment regarding process to making product, and it is within capability of one artisan in the art to properly introduce hydrophobic thickener such as cetyl hydroxyethylcellulose into the emulsion as long as this thickener is recognized to stabilize emulsion in the prior art. Therefore, the 103 rejection is still proper.

Applicants argue that the Office Action at pages 10 and 23 an artisan in the art would have been motivated to reduce the amount of surfactant other than hydrogenated castor oil Dimerdilinoleate to less than 3% by weight, because it is unnecessary to have a prima facie case of obviousness has not even been established. Therefore, evidence of non-obviousness is not actually needed.
In response to this argument: This is not persuasive. There is no written description for “less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion” and this limitation is unclear and indefinite. In arguendo that there is written description for this limitation and it is definite and “less than 3% by weight of an emulsifying surfactant that is exogenous to said emulsion” is interpreted as less than 3% by weight of an emulsifying surfactant other than hydrogenated castor oil Dimerdilinoleate, this limitation has been fully addressed in the above 103 rejections. Furthermore, applicant’s failed to compare with closest prior art and those argued evidences are not commensurate in scope with the claims, because independent claim 29 does not require active agent C-beta-D-xylopyranoide-2-hydroxypropane, which is only required in dependent claim 2. Therefore, the 103 rejection is still proper.
	
	Applicants argue that examples in the specification verify that the results achievable by the present invention are unexpected and surprising. For example, Example A-B-C; Example 7-10. 
In response to this argument: This is not persuasive. MPEP 716.02, Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d Regarding example 7, the comparative A is not much different from invention B, MPEP 716.02, "we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense. Regarding example 8, C is expected to be better than D since C contains hydrogenated castor oil Dimerdilinoleate which is also surfactant  and D has not, C is expected to be better than E because C has stabilizer cetyl hydroxyethylcellulose and E has not. Regarding example 9, the samples are not related elected species. Furthermore, since both composition A and B comprises hydrogenated castor oil Dimerdilinoleate and cetyl hydroxyethylcellulose, it is unclear how this comparison overcome the 103 rejection since there is no demonstration of unexpected results regarding any particular claimed component. Since it failed to compare with closest prior art, even failed to compare with anything, it is not sufficient to overcome the 103 rejection. Further, it is unclear how the dipropylene glycol affects the Regarding example 10, A is expected to be better than B since A contains hydrogenated castor oil Dimerdilinoleate which is also surfactant  and B has not, A is expected to be better than C because A has stabilizer cetyl hydroxyethylcellulose and C has not. In summary, since applicants fail to demonstrate any unexpected results, the 103 rejection is still proper.

Applicants argue that the cited art lacks the necessary direction or incentive to those or ordinary skill in the art to render a rejection under 35 USC 103 sustainable. The cited art fails to provide the degree of predictability of success of achieving the properties attainable by the present invention needed to sustain a rejection under 35 USC 103.8.  Furthermore, the properties of the subject matter and improvements which are inherent in the claimed subject matter and disclosed in the specification, whether explicitly recited in the claims or not, must be considered when evaluating the question of obviousness under 35 USC 103.9.  No property, whether or not claimed, is to be ignored in determining patentability and comparing the claimed invention to the cited art.10.  The rejection of the claims is predicated on improper hindsight. It is impermissible under 35 U.S.C. 103 to use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention.11 Also, it is well settled that hindsight reconstruction as done in the present case using the patent application as a guide through the maze of prior art references, combining "the right references in the right way" so as to achieve the result of the claimed invention must be 
In response to this argument: This is not persuasive. Firstly, the rational for obvious rejection has been clearly outlined in the above 103 rejections, and applicants fail to point out any errors. Secondly, no properties are recited in the claim and no unexpected results have been demonstrated. Finally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the 103 rejection is still proper,

Applicants argue that on page 8,9 and 25 of the office action, the examiner relied upon Sinclair Carroll v. Interchemical Corporation, 325 US 327; 65 USPQ 297 (1945). Sinclair is not relevant to the present invention. In Sinclair, the problem to be solved was to develop an ink that would dry rapidly upon the application of heat. The inventor selected a known solvent from a listing of solvents that were listed according to boiling point. The Court held that selecting a known compound to meet known requirements did not entitle one to a patent. In other words the results achieved were not unexpected from the prior art listing. Contrary to Sinclair, the materials selected according to the present invention, although known, were not known to have the properties suitable for  present invention. In other words, the results achieved by the present invention were not predictable form the cited art. With respect to Sinclair, the examiner concluded in the last paragraph on page 24 that Applicants interpretation of case law is too narrow to be creditable. However, this conclusion fails to acknowledge fundamental jurisprudence that reliance upon case law needs to be with respect to the specific set of facts, instead of mere reliance upon presumptions or conclusions expressed in selected case law. In other words to apply case law to reach a conclusion without taking into account the specific facts involved runs smack in the face of fundamental jurisprudence. It is improper to base conclusions on case law viewed in a vacuum by not taking into account the factual context of the case law as compared to the facts surrounding the invention and cited art.
In response to this argument: This is not persuasive. Sinclair is relied on for the rational for the obvious rejections, and applicant’s interpretation of case law is too narrow to be creditable. Mundt et al.  teaches one or more thickeners in the sunscreen emulsion and Bonda et al.  teaches cetyl hydroxyethylcellulose is suitable thickener and stabilizer in sunscreen composition. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP 2143 B, it is prima facie obvious for simple substitution of one known element for another to obtain predictable results. Therefore, it is obvious for one of ordinary skill in the art to include cetyl hydroxyethylcellulose  as additional thickener together with xanthan gum (or hydroxypropylmethylcellulose)  or substitute cetyl hydroxyethylcellulose for xanthan gum (or 
Applicants argue that the examiner's statement runs counter ton re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir.1995 wherein the Federal Circuit admonished the USPTO with the following comments: The use of per se rules, while undoubtedly less laborious than a searching comparison of the claimed invention--including all its limitations--with the teachings of the prior art, flouts section 103 and the fundamental case law applying it. Per se rules that eliminate the need for fact-specific analysis of claims and prior art may be administratively convenient for PTO Examiners and the Board. Indeed, they have been sanctioned by the Board as well. But reliance on per se rules of obviousness is legally incorrect and must cease. Any such administrative convenience is simply inconsistent with section 103, which, according to Graham and its progeny, entitles an applicant to issuance of an otherwise proper patent unless the PTO establishes that the invention as claimed in the application is obvious over cited prior art, based on the specific comparison of that prior art with claim limitations. We once again hold today that our precedents do not establish any rules of obviousness, just as those precedents themselves expressly declined to create such rules. Also the above statement by the examiner is of the very nature expressed by the Federal Circuit in the following cautionary discussion in In re Lilly, 902 F.2d 943; 14 USPQ2d 1741
(Fed. Cir. 1990): ''Review of the authorities relied upon by both sides shows the absence of detailed criteria for applying the law of obviousness to every factual situation. No one present or rationale can be controlling in all possible area of human creativity ..... The obligation of the decision maker is to apply the law consistently to the 
In response to this argument: This is not persuasive. In the above 103 rejection and the response to argument, it is clearly established that it is obvious for one of ordinary skill in the art to produce instant claimed invention with reasonable expectation of success. Applicants failed to demonstrate how the cited court decision related to the current examined case, and furthermore, since those decisions are not precedent, the examiner does not have to follow it. Therefore, the 103 rejection is still proper

Applicants argue that the examiner in finding motivation to combine the cited art, referred to the case of In re Kerkhoven 626 F.2d 846 (CCP A, 1980). However, the reliance on Kerkhoven, is in error. In Kerkhoven, the court found that it was primafacie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. This is not the case with the present invention and cited art. In particular, as discussed and demonstrated in the specification, the presence of the nonionic cellulose derivative comprising one or more hydrophobic substituents containing from 8 to 30 carbon atoms such as cetyl hydroxyethylcellulose makes it possible to achieve the results obtainable by the present invention.
In response to this argument: As discussed in the above 103 rejections, Mundt et al. Bonda et al. and Levannier et al. all teaches sunscreen composition in the form of 
Applicants argue that the examiner also referred to In re Merck & Co. 800 F2d 1091, 231 USPQ 375 (Fed Cir.1986) at page 12 of the Office Action. In Merck & Co., the court relied upon the claimed drug being similar in structure to other prior art psychotropic compounds with the same antidepressant effect. Merck is not relevant to the present application where the cited art, as mentioned above, does not explicitly disclose and do not lead to the claimed compositions for addressing the problems addressed by the present invention.
In response to this argument: this is not persuasive. Applicants simple misunderstood the 103 rejections and response to argument. This is just citation of MPRP rule regarding how to analysis whether there is unexpected results. MPEP 716.02, Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In re Merck & Co. is not relayed on to establish the 103 rejection, the examiner clearly demonstrated rational to combine prior art teaching to establish 103 rejections, and each limitation of instant claimed invention has been taught by the combination of prior art. Therefore, the 103 rejection is still proper.

Applicants argue that with respect to the issue of improper hindsight, the examiner referred to In re McLaughlin, 443 F. 2d 1392 (CCPA 1971) on pages 22 and  In re McLaughlin, it is noted that the Court emphasized that it is imperative that secondary considerations also be evaluated in determining patentability even where the claimed invention involves only relatively simple mechanical concepts, as in the invention in McLaughlin. In considering the evidence, the Court reversed the Patent Office's rejection of the claim which included all of the mechanical features, in which evidence was provided supporting nonobviousness.
In response to this argument: This is not persuasive. As discussed in the above response to arguments, no secondary evidences provided by applicants are sufficient to overcome the obvious rejection, and the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JIANFENG SONG/Primary Examiner, Art Unit 1613